Case 13-62035-6-dd   Doc 222    Filed 11/20/18 Entered 11/20/18 11:01:38   Desc Main
                               Document      Page 1 of 2




 So Ordered.                                 ____________________________
                                                          Diane Davis
 Signed this 19 day of November, 2018.          United States Bankruptcy Judge
Case 13-62035-6-dd   Doc 222    Filed 11/20/18 Entered 11/20/18 11:01:38   Desc Main
                               Document      Page 2 of 2
